


115 HR 6373 IH: Promoting National Service and Reducing Unemployment Act
U.S. House of Representatives
2018-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 6373
IN THE HOUSE OF REPRESENTATIVES

July 13, 2018
Ms. Norton introduced the following bill; which was referred to the Committee on Appropriations

A BILL
To make supplemental appropriations to provide additional funds to Americorps for the fiscal year ending September 30, 2018.

 
1.Short titleThis Act may be cited as the Promoting National Service and Reducing Unemployment Act. 2.Statement of appropriationsThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, namely:Corporation for National and Community ServiceOperating ExpensesFor an additional amount for the Corporation for National and Community Service to carry out the National and Community Service Act of 1990, notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), 501(a)(4)(E), and 501(a)(5)(F) of such Act, $7,500,000,000: Provided, That of such amount up to $75,000,000 may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle: Provided further, That an additional $3,047,500,000, to remain available until expended, shall be deposited in the National Service Trust for expenses authorized under subtitle D of title I of such Act.Salaries and ExpensesFor an additional amount for necessary expenses of administration as provided under section 501(a)(5) of the National and Community Service Act of 1990, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants authorized under section 3109 of title 5, United States Code, $37,500,000.Office of Inspector GeneralFor an additional amount for necessary expenses of the Office of Inspector General of the Corporation in carrying out the Inspector General Act of 1978, $8,000,000. 3.Requirement The Corporation shall use amounts appropriated by this Act in a manner that— 
(1)increases to 500,000 the number of national service positions approved under subtitle C of title I of the National and Community Service Act of 1990; and (2)gives preference to national service programs that propose to use full-time national service positions. 

